DETAILED ACTION
This action is written in response to the application filed 10/16/18. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
The information disclosure statement filed 8/9/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document. No copy was received of foreign patent documents 3 and 5. All other items were considered.

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
In claim 1: “a storage unit”; “an operation determination unit”; and “a presentation unit”.
In claim 9: “an anonymization unit”.
In claims 10 and 11: “a storage unit”; “an operation determination unit”; and “a presentation unit”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. As noted above, each independent claim recites several terms (e.g. “a storage unit”; “an operation determination unit”; and “a presentation unit”) which are being interpret under §112(f). In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function, which, by See MPEP 2181(B)(II). However, the Applicant discloses no such algorithm for achieving the functionality recited in these limitations.
Therefore, the claim is rejected under §112(b) as being indefinite. The Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f);
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
For the above reasons, independent claims 1, 10, and 11 are rejected as being indefinite. This rejection applies equally to dependent claims 1-9, which inherit this deficiency from claim 1.

Claim Rejections - 35 USC § 101
Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In determining whether the claims are subject matter eligible, the Examiner applies the 2019 USPTO Patent Eligibility Guidelines. (2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, Jan. 7, 2019.)
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—claim 1 recites “an information processing apparatus”, which could encompass a machine.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the limitations identified below each, under its broadest reasonable interpretation, covers performance of the limitation in the mind.
“determin[ing] an operation of the hardware”
“present[ing] an option of learning data available”
“determin[ing] an operation”.
Therefore, the claim recites a mental process.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical application. Although the claim recites that the recited functionality is performed in an apparatus, no specific kind of apparatus or any particular computing hardware (general or specific) is recited. Additionally, although the apparatus determines an operation “of the hardware”, the claim does not specify what the hardware is. Thus, the claim, as a whole, is not limited to solving any particular, real-world problem.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No. The claim does not seem to require even generic computer implementation. The claim also recites one additional element—namely “a storage unit that stores learning data”—but the Examiner finds this to be insignificant extra-solution activity.
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 10 and 11, which recite a method and a computer program, respectively, as well as to dependent claims 2-9. The additional limitations of the dependent claims are addressed briefly below:
i.e. additional information about the mental processes identified in claim 1.
Dependent claim 3 recites additional details about the learning data and the presentation action, i.e. additional information about the mental processes identified in claim 1.
Dependent claim 4 recites additional details about the type of hardware identified in claim 1, i.e. the claim recites additional details about the mental processes of claim 1.
Dependent claims 5 and 6 each recite additional details about the learning data options being presented in claim 1, i.e. the claim recites additional details about the mental processes of claim 1.
Dependent claim 7 recites additional details about how the learning data is constructed, i.e. insignificant pre-solution activity.
Dependent claim 8  recites additional details about what learning data is used by the system, i.e. additional details about the mental processes of claim 1.
Dependent claim 9 recites additional mental processes, namely anonymizing data regarding on operation. The claim also recites an additional storing step, which is insignificant extra-solution activity.
Taken alone, the additional elements of the dependent claims above do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
per se is not a process, machine, manufacture, or a composition of matter, and therefore is nonstatutory subject matter. Therefore, this claim is rejected under §101.

Allowable Subject Matter
Claims 3-9 are allowable over the prior art, but are rejected under §112(b) and §101 as discussed supra. Each of claim 3 and 6-9 recite additional limitations (beyond those of their respective parent claims) for which the Examiner could not identify suitable prior art references to be used in an obviousness rejection. Claims 4 and 5 each depend (directly or indirectly) from claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butakov. (Butakov V, Ioannou P. Driving autopilot with personalization feature for improved safety and comfort. In2015 IEEE 18th International Conference on Intelligent Transportation Systems 2015 Sep 15 (pp. 387-393). IEEE.)
Regarding claim 1, Butakov discloses an information processing apparatus, comprising:
a storage unit that stores learning data in association with a user who uses hardware;
P. 392, first col.: “During driving, the on-board PC recorded collected data with a frequency of 30 Hz and stored it in a data file that was later processed off-line.”
an operation determination unit that determines an operation of the hardware on a basis of the learning data; and
P. 389: “Driver’s habit learning techniques can rely on such methods as machine learning or statistical methods [13, 14]. The autopilot learns driver’s habits when the driver controls the car, and then applies the knowledge to mimic the driver when in control (Fig. 4).”
a presentation unit that presents an option of learning data available to the user out of the learning data stored in the storage unit, wherein the operation determination unit determines an operation on a basis of learning data selected from the option presented by the presentation unit.
P. 389: “One can specify the data moving window to be from several hours to days behind the wheel, – the window width should compromise requirements for data amount and how up to date this data is. In addition to the profile based on data collected during many trips, the system should also establish a driver’s performance profile for current trips. The need for such a profile is motivated by the fact that driver’s performance and desires might evolve based on the mood and urgency to arrive. Hence, the system should detect these trends and use them for personalization.” The Examiner interprets “an option of learning data” as encompassing varying window lengths, as described in this passage.P. 388: “In this paper, we assume that the vehicle is equipped with an effective interface such as HUD [heads-up display] (Fig. 2) and focus on the personalization of the automated vehicle.”
Independent claims 10 and 11 recite a method and a computer program, respectively, having functionality identical to that of claim 1. Accordingly, the above rejection of claim 1 applies equally to claims 10 and 11.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The following are the references relied upon in the rejections below:
Butakov (primary reference): Butakov V, Ioannou P. Driving autopilot with personalization feature for improved safety and comfort. In2015 IEEE 18th International Conference on Intelligent Transportation Systems 2015 Sep 15 (pp. 387-393). IEEE.
Bagehorn: US 2016/0117362 A1.
Inan: (Inan, A, Kantarcioglu M, Bertino E. Using anonymized data for classification. In2009 IEEE 25th International Conference on Data Engineering 2009 Mar 29 (pp. 429-440). IEEE.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Butakov and Bagehorn.
Regarding claim 2, Bagehorn discloses the following further limitation which Butakov does not seem to disclose explicitly wherein
the learning data includes private data depending on the user and public data other than the private data, and
[0018] “Dataset visibility attributes 112 includes indicators of whether each dataset in the central hub is public (i.e., the data in the dataset is visible to all users of the central hub) or private (i.e., the data in the dataset is visible only to users who are authorized to access the data). If a dataset is private, dataset visibility attributes 112 includes identifiers of the users who are authorized to view the data.” (Emphasis added.)
the presentation unit presents the public data as an option as learning data available to the operation determination unit out of the learning data stored in the storage unit.
[0019] “Data aggregation system 104 receives a user selection(s) of dataset(s) in the central hub and user modification(s) of record(s) included in the selected dataset(s).” See generally [0018]-[0021] and figs. 1 (showing multiple datasets) and 2 (especially step 210). As noted in [0018] some of the datasets may be public data sets.
At the time of filing, it would have been obvious to a person of ordinary skill to provide a user interface allowing the user to select training datasets (as taught by Bagehorn) in the Butakov system because this would provide the user some control over whether (or how) their personal private data is used. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Butakov and Inan.
Regarding claim 9, Inan discloses its further limitation which Butakov does not seem to disclose explicitly comprising an anonymization unit that anonymizes data regarding an operation determined on a basis of the learning data, wherein the storage unit stores the data regarding the operation determined on the basis of the learning data by the operationSP365268WO00 66 determination unit in a state in which the data is anonymized by the anonymization unit.
Inan p. 429: “Privacy sensitive information related to individuals, such as medical data, is today collected, stored and processed in a large variety of application domains. Such data is typically used to provide better quality services to individuals and its availability is crucial in many contexts. ... Privacy sensitive data may have many important legitimate uses serving distinct purposes outside the specific domain in which it has initially been collected. .... To address the conflicting requirements of assuring privacy while at the same time supporting legitimate use, several different techniques ranging from cryptographic methods [1], [2] to perturbation methods [3] have been proposed. Among those methods, anonymization techniques have emerged as one of the most important privacy preservation tools.” (Emphasis added.)
At the time of filing, it would have been obvious to a person of ordinary skill to use anonymization techniques on training data (as taught by Inan) in the Butakov system because this would provide for improved adaptive system performance without exposing potentially private training data to third parties. Both disclosures pertain to machine learning.

Additional Relevant Prior Art
The following references were identified by the Examiner as being relevant to the disclosed invention, but are not relied upon in any particular prior art rejection:
Normark discloses, inter alia, a system for creating a personalized in-vehicle user interface using a heads-up display. (Normark CJ. Design and evaluation of a touch-based personalizable in-vehicle user interface. International Journal of Human-Computer Interaction. 2015 Nov 2;31(11):731-45.)
Rogers discloses, inter alia, techniques for personalizing vehicle control operations, including navigation based on roads known to be familiar to the user. (Rogers S, Langley P, Johnson B, Liu A. Personalization of the automotive information environment. In Proceedings of the workshop on Machine Learning in the real world 1997 Jul (pp. 28-33).)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 

/Vincent Gonzales/Primary Examiner, Art Unit 2124